Exhibit 10.1




President/CEO EMPLOYMENT AGREEMENT




This President/CEO Employment Agreement is entered into by and between Insight
Management Corporation, a Florida corporation (the “Company”), and Jennifer
Rapacki, the undersigned individual (“Executive”).

RECITAL

The Company and Executive desire to enter into an Employment Agreement setting
forth the terms and conditions of Executive’s employment with the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

1.

Employment.

(a)

Term.  The Company hereby employs Executive to serve as President and Chief
Executive Officer of the Company.  The employment with the Company is not for
any specified period of time.  As a result, either the Company or the Executive
is free to terminate the employment relationship at any time, subject to the
other provisions of this Agreement.

(b)

Duties and Responsibilities.  Executive will be reporting to the Company’s Board
of Directors.  Within the limitations established by the Bylaws of the Company,
and consistent with applicable state law, the Executive shall have each and all
of the duties and responsibilities of the President/CEO position and such other
duties on behalf of the Company as may be reasonably assigned from time to time
by the Company’s Board.

(c)

Location.  The location at which Executive shall perform services for the
Company shall be Orcutt, California.

2.

Compensation.

(a)

Salary.  Executive shall be paid a base salary (“Base Salary”) at the annual
rate of $130,000, payable in bi-weekly installments consistent with Company’s
payroll practices.  The annual Base Salary shall be reviewed on or before
January 1 of each year, unless Executive’s employment hereunder shall have been
terminated earlier pursuant to this Agreement. The Board of Directors of the
Company shall determine if such Base Salary should be increased for the
following year in recognition of services to the Company.

(b)

Payment.  Payment of all compensation to Executive hereunder shall be made in
accordance with the relevant Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.

(c)

Bonus.  Executive shall also be entitled to a bonus determined at the sole
discretion of the Board of Directors. The Company shall set milestones and
bonuses if those milestones are met, each year.

3.

Other Employment Benefits.

(a)

Business Expenses.  Upon submission of itemized expense statements in the manner
specified by the Company, Executive shall be entitled to reimbursement for
reasonable travel and other reasonable business expenses incurred by Executive
in the performance of her duties under this Agreement.





1




--------------------------------------------------------------------------------

(b)

Benefit Plans.  Executive shall be entitled to participate in the Company’s
medical and dental plans, life and disability insurance plans and retirement
plans pursuant to their terms and conditions.  Executive shall be entitled to
participate in any other benefit plan offered by the Company to its employees
during the term of this Agreement (other than stock option or stock incentive
plans, which are governed by Section 3(d) below).  Nothing in this Agreement
shall preclude the Company from terminating or amending any employee benefit
plan or program from time to time.

(c)

Vacation.  Executive shall be entitled to 15 days of vacation each year of full
employment, exclusive of legal holidays, as long as the scheduling of
Executive’s vacation does not interfere with the Company’s normal business
operations.    Vacation days accrue and vest on the first day of Executive’s
employment and annually thereafter.

(d)

Stock Options.  Executive shall be entitled to options to acquire shares of the
Common Stock of the Company pursuant to the terms of the Company’s Stock Option
Plan.

(e)

No Other Benefits.  Subject to Section 5(b), Executive understands and
acknowledges that the compensation specified in Sections 2 and 3 of this
Agreement shall be in lieu of any and all other compensation, benefits and
plans.

4.

Executive’s Business Activities.  Executive shall devote the substantial portion
of her entire business time, attention and energy exclusively to the business
and affairs of the Company.  Executive may serve as a member of the Board of
Directors of other organizations that do not compete with the Company, and may
participate in other professional, civic, governmental organizations and
activities that do not materially affect her ability to carry out her duties
hereunder.

5.

Termination of Employment.

(a)

For Cause.  Notwithstanding anything herein to the contrary, the Company may
terminate Executive’s employment hereunder for cause for any one of the
following reasons:  (1) conviction of a felony, or a misdemeanor where
imprisonment is imposed, (2) commission of any act of theft, fraud, or
falsification of any employment or Company records in any material way,
(3) Executive’s failure or inability to perform any material reasonable assigned
duties after written notice from the Company of, and a reasonable opportunity to
cure, such failure or inability, or (4) material breach of this Agreement in
which breach is not cured within ten (10) business days following written notice
of such breach.  Upon termination of Executive’s employment with the Company for
cause, the Company shall be under no further obligation to Executive for salary
or bonus, except to pay all accrued but unpaid base salary, accrued bonus (if
any) and accrued vacation to the date of termination thereof.

(b)

Without Cause.  The Company may terminate Executive’s employment hereunder at
any time without cause, provided, however, that Executive shall be entitled to
severance pay in the amount of one (1) year of Base Salary in addition to
accrued but unpaid Base Salary and accrued vacation, less deductions required by
law.

(c)

Termination for Good Reason.  If Executive terminates her employment with the
Company for Good Reason (as hereinafter defined), she shall be entitled to the
severance benefits set forth in Section 5(b).  For purposes of this Agreement,
“Good Reason” shall mean any of the following:  (i) relocation of the Company’s
executive offices more than forty miles from the current location, without
Executive’s concurrence; (ii) any material breach by the Company of this
Agreement; (iii) a material change in the principal line of business of the
Company, without Executive’s concurrence, (iv) the failure of the Company to
obtain Director’s and Officer’s liability insurance as described in Exhibit A,
or (v) any significant change in the Executive’s duties and responsibilities.

6.

Disability of Executive.  The Company may terminate this Agreement without
liability if Executive shall be permanently prevented from properly performing
her essential duties hereunder with reasonable accommodation by reason of
illness or other physical or mental incapacity for a period of more than 180
consecutive days.  Upon such termination, Executive shall be entitled to all
accrued but unpaid Base Salary, accrued bonus (if any) and accrued vacation.





2




--------------------------------------------------------------------------------

7.

Death of Executive.  In the event of the death of Executive, the Company’s
obligations hereunder shall automatically cease and terminate; provided,
however, that within 15 days the Company shall pay to Executive’s heirs or
personal representatives Executive’s Base Salary and accrued vacation accrued to
the date of death.

8.

Assignment and Transfer.  Executive’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void.  

9.

No Inconsistent Obligations.  Executive is aware of no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with his undertaking
employment with the Company.  Executive will not disclose to the Company, or
use, or induce the Company to use, any proprietary information or trade secrets
of others.  Executive represents and warrants that she has returned all property
and confidential information belonging to all prior employers.

10.

Ownership and Protection of Intellectual Property and Confidential Information.

(a)

All information, ideas, concepts, improvements, discoveries, and  inventions,
whether patentable or not, which are conceived, made, developed  or acquired by
 Executive, individually or in conjunction with others, during Executive's
employment by the Company (whether during business hours or otherwise  and
whether on the Company's premises or otherwise) which relate to the Company's
business, products or services (including, without limitation, all such
 information relating to corporate opportunities, research, financial and  sales
data, pricing and trading terms, evaluations, opinions,  interpretations,
acquisition prospects, the identity of customers or their  requirements, the
identity of key contacts within the customer's  organizations or within the
organization of acquisition prospects, or  marketing and merchandising
techniques, prospective names, and marks), and  all writings or materials of any
type embodying any of such items, shall be  disclosed to the Company and are and
shall be the sole and exclusive property of  the Company.

(b)

Executive acknowledges that the businesses of the Company and its  affiliates
are highly competitive and that their strategies, methods, books,  records, and
documents, their technical information concerning their  products, equipment,
services, and processes, procurement procedures and  pricing techniques, the
names of and other information (such as credit and  financial data) concerning
their customers and business affiliates, all  comprise confidential business
information and trade secrets which are  valuable, special, and unique assets
which the Company, or its affiliates use  in their business to obtain a
competitive advantage over their competitors.   Executive further acknowledges
that protection of such confidential business  information and trade secrets
against unauthorized disclosure and use is of  critical importance to the
Company, and its affiliates in maintaining their  competitive position.
 Executive hereby agrees that  Executive will not, at any  time during or after
his employment by the Company, make any unauthorized  disclosure of any
confidential business information or trade secrets of  the Company, or its
affiliates, or make any use thereof, except in the carrying  out of her
employment responsibilities hereunder. The above notwithstanding,  a disclosure
shall not be unauthorized if (i) it is required by law or by a  court of
competent jurisdiction or (ii) it is in connection with any judicial  or other
legal proceeding in which  Executive's legal rights and obligations as  an
 Executive or under this Agreement are at issue; provided, however, that
  Executive shall, to the extent practicable and lawful in any such events, give
 prior notice to the Company of her intent to disclose any such confidential
 business information in such context so as to allow the Company an opportunity
 (which  Executive will not oppose) to obtain such protective orders or similar
 relief with respect thereto as the Company  may deem appropriate.

(c)

All written materials, records, and other documents made by, or coming into the
possession of, Executive during the period of  Executive's employment by the
Company which contain or disclose confidential business information or trade
secrets of the Company, or its affiliates shall be and remain the property of
the Company, or its affiliates, as the case may be. Upon termination of
Executive's employment by the Company, for any reason, Executive promptly shall
deliver the same, and all copies thereof, to the Company.

11.

Miscellaneous.

(a)

Indemnification Agreement.  Executive is concurrently executing with the Company
an Indemnification Agreement, Exhibit A, giving her various indemnification
rights as an officer.





3




--------------------------------------------------------------------------------

(b)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to conflict of law
principles.

(c)

Entire Agreement.  Except with respect to the Indemnification Agreement, Exhibit
A, this Agreement contains the entire agreement and understanding between the
parties hereto and supersedes any prior or contemporaneous written or oral
agreements, representations and warranties between them respecting the subject
matter hereof.

(d)

Amendment.  This Agreement may be amended only by a writing signed by Executive
and by a duly authorized representative of the Company.

(e)

Severability.  If any term, provision, covenant or condition of this Agreement,
or the application thereof to any person, place or circumstance, shall be held
to be invalid, unenforceable or void, the remainder of this Agreement and such
term, provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.

(f)

Construction.  The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement.  The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

(g)

Rights Cumulative.  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.

(h)

Nonwaiver.  No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance.  All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.

(i)

Notices.  Any notice, request, consent or approval required or permitted to be
given under this Agreement or pursuant to law shall be sufficient if in writing,
and if and when sent by certified or registered mail, with postage prepaid, to
Executive’s residence (as noted in the Company’s records), or to the Company’s
principal office, as the case may be.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

[COMPANY]

                                              

[EXECUTIVE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ MATTHEW MAZA

 

By:

/s/ JENNIFER RAPACKI

 

 

 

 

 

Name:

Matthew Maza

 

Name:

Jennifer Rapacki

 

 

 

 

 

Title:

Director

 

Title:

President/CEO
















Date: June 29, 2009





4




--------------------------------------------------------------------------------

Exhibit A to
President/CEO Employment Agreement
By and Between Jennifer Rapacki and Insight Management Corporation

INDEMNIFICATION AGREEMENT




THIS AGREEMENT is made this 29th day of June, 2009 by and between Insight
Management Corporation, a Florida corporation (the “Company”), and Jennifer
Rapacki, the undersigned individual (the "Indemnitee"”)

RECITALS

A. The Indemnitee has been requested to serve, or is presently serving, as a
Director and/or an officer of the Company. The Company desires the Indemnitee to
serve or to continue to serve in such capacity. The Company believes that the
Indemnitee's undertaking or continued undertaking of such responsibilities is
important to the Company and that the protection afforded by this Agreement will
enhance the Indemnitee's ability to discharge such responsibilities under
existing circumstances. The Indemnitee is willing, subject to certain conditions
including without limitation the execution and performance of this Agreement by
the Company and the Company's agreement to provide the Indemnitee at all times
the broadest and most favorable (to Indemnitee) indemnification permitted by
applicable law (whether by legislative action or judicial decision), to serve or
to continue to serve in that capacity.

B. In addition to the indemnification to which the Indemnitee is entitled under
the Composite Certificate of Incorporation of the Company (the "Certificate") or
the By-laws, as amended, of the Company (the "By-laws"), the Company has
purchased and currently maintains insurance protecting its officers and
directors and certain other persons (including the Indemnitee) against certain
losses arising out of actual or threatened actions, suits or proceedings to
which such persons may be made or threatened to be made parties ("D&O
Insurance"). NOW, THEREFORE, for and in consideration of the premises, the
mutual promises hereinafter set forth, the reliance of the Indemnitee hereon in
continuing to serve the Company in his present capacity and in undertaking to
serve the Company in any additional capacity or capacities, the Company and the
Indemnitee agree as follows:

1.

Indemnification - General. The Company shall indemnify and advance Expenses (as
hereinafter defined) to Indemnitee to the fullest extent, and only to the
extent, permitted by applicable law in effect on the date hereof and to such
greater extent as applicable law may thereafter from time to time permit. The
rights of Indemnitee provided under the preceding sentence shall include, but
shall not be limited to, the rights set forth in the other Sections of this
Agreement. Although there can be no assurance as to the continuation or renewal
of the D&O Insurance or that any such D&O Insurance will provide coverage for
losses to which the Indemnitee may be exposed, the Company will use commercially
reasonable efforts, taking into consideration availability of D&O Insurance in
the marketplace, to continue D&O Insurance in effect at current levels for the
duration of Indemnitee's service, for six (6) years thereafter or for any acts
performed by Indemnitee during Indemnitee’s employment on behalf of the Company
.

2.

Proceedings Other than Proceedings by or in the Right of the Company. Indemnitee
shall be entitled to the indemnification rights provided in this Section 2 if,
by reason of her Corporate Status (as hereinafter defined), she is, or is
threatened to be made, a party to, or otherwise incurs Expenses in connection
with any threatened, pending or completed Proceeding (as hereinafter defined),
other than a Proceeding by or in the right of the Company. Pursuant to this
Section 2, Indemnitee shall be indemnified against Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by her or on her behalf in connection with such Proceeding or any claim, issue
or matter therein, if she acted in good faith and in a manner she reasonably
believed to be in, or not opposed to, the best interests of the Company, and,
with respect to any criminal Proceeding, had no reasonable cause to believe her
conduct was unlawful.

3.

Proceedings by or in the Right of the Company. Indemnitee shall be entitled to
the indemnification rights provided in this Section 3, if, by reason of her
Corporate Status, she is, or is threatened to be made, a party to, or otherwise
incurs Expenses in connection with, any threatened, pending or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor. Pursuant to this Section 3, Indemnitee shall be indemnified against
Expenses actually and reasonably incurred by her or on her behalf





5




--------------------------------------------------------------------------------

in connection with such Proceeding if she acted in good faith and in a manner
she reasonably believed to be in, or not opposed to, the best interests of the
Company. Notwithstanding the foregoing, no indemnification against such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been adjudged to be liable to the Company if
applicable law prohibits such indemnification; provided, however, that, if
applicable law so permits, indemnification against Expenses shall nevertheless
be made by the Company despite such adjudication of liability, if and only to
the extent that the Courts of California, or the court in which such Proceeding
shall have been brought or is pending, shall determine.

4.

Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of her Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, she shall be indemnified against
all Expenses actually and reasonably incurred by her or on her behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by her or on
her behalf in connection with each successfully resolved claim, issue or matter.
For the purposes of this Section 4 and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

5.

Contribution. In the event that the indemnity contained in Sections 2, 3 or 4 of
this Agreement is unavailable or insufficient to hold Indemnitee harmless in a
Proceeding described therein, then in accordance with the non-exclusivity
provisions of the California General Corporation Law and the Certificate and
By-laws, and separate from and in addition to, the indemnity provided elsewhere
herein, the Company shall contribute to Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by or on behalf
of Indemnitee in connection with such Proceeding or any claim, issue or matter
therein, in such proportion as appropriately reflects the relative benefits
received by, and fault of, the Company on the one hand and Indemnitee on the
other in the acts, transactions or matters to which the Proceeding relates and
other equitable considerations.

6.

Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including such documentation and information as
is reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
determination of Indemnitee's entitlement to indemnification shall be made not
later than 90 days after receipt by the Company of the written request for
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification.

(b) Indemnitee's entitlement to indemnification under any of Sections 2, 3, 4
and 5 of this Agreement shall be determined in the specific case: (i) by the
Board of Directors by a majority vote of a quorum of the Board consisting of
Disinterested Directors (as hereinafter defined); (ii) by Independent Counsel
(as hereinafter defined), in a written opinion if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs; or (iii) by the
stockholders of the Company. If, with regard to Section 5 of this Agreement,
such a determination is not permitted by law or if a quorum of Disinterested
Directors so directs, such determination shall be made by the Court of the State
of California or the court in which the Proceeding giving rise to the claim for
indemnification is brought.

(c) In the event that the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 6(b) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 6(c). The
Independent Counsel shall be selected by the disinterested directors of the
Board of Directors, and the Company shall give written notice to Indemnitee
advising her of the identity of the Independent Counsel so selected. Indemnitee
may, within 7 days after receipt of such written notice of selection shall have
been given, deliver to the Company a written objection to such selection. Such





6




--------------------------------------------------------------------------------

objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of "Independent Counsel" as defined in
Section 13 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, the Independent Counsel so selected shall be disqualified from acting as
such. If, within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) of this Agreement, no Independent
Counsel shall have been selected, or if selected shall have been objected to, in
accordance with this Section 6(c), either the Company or Indemnitee may petition
the Court of the State of California for the appointment as Independent Counsel
of a person selected by such court or by such other person as such court shall
designate, and the person so appointed shall act as Independent Counsel under
Section 6(b) of this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

7.

Advancement of Expenses. The Company shall advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding within
20 days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Indemnitee shall, and hereby
undertakes to, repay any Expenses advanced if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses.

8.

Presumptions and Effect of Certain Proceedings. The termination of any
proceeding described in any of Sections 2, 3 or 4 of this Agreement, or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

9.

Term of Agreement. All agreements and obligations of the Company contained
herein shall commence as of the time the Indemnitee commenced to serve as a
director, officer, employee or agent of the Company (or commenced to serve at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue for so long as Indemnitee shall so serve or shall
be, or could become, subject to any possible Proceeding in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder.

10.

Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any Proceeding, Indemnitee will, if a claim in
respect thereof is to be made against the Company under this Agreement, notify
the Company of the commencement thereof; but the omission to notify the Company
will not relieve it from any liability which it may have to Indemnitee otherwise
than under this Agreement Wwith respect to any such Proceeding as to which
Indemnitee notifies the Company of the commencement thereof:

(a) The Company will be entitled to participate therein at its own expense.

(b) Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election so to assume the
defense thereof, the Company will not be liable to Indemnitee under this
Agreement for any legal or other Expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ its
own counsel in such Proceeding but the fees and Expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, or (ii) Indemnitee shall have
reasonably concluded in Indemnitee’s sole discretion that there may be a
conflict of interest between the Company and Indemnitee in the conduct of the
defense of such Proceeding, or (iii) the Company shall not in fact have employed
counsel to assume the defense of such Proceeding, in each of which cases the
fees





7




--------------------------------------------------------------------------------

and Expenses of counsel shall be at the expense of the Company. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which Indemnitee shall have made the conclusion
provided for in (ii) above.

(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding or claim effected without
its written consent. The Company shall not settle any Proceeding or claim in any
manner which would impose any penalty or limitation on Indemnitee without
Indemnitee's written consent. Neither the Company nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.

11.

Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve as a director and/or officer of the
Company, and acknowledges that Indemnitee is relying upon this Agreement in
serving or continuing to serve in such capacity.

(b) In the event Indemnitee is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action, the
Company shall reimburse Indemnitee for all of Indemnitee's reasonable fees and
Expenses in bringing and pursuing such action.

12.

Non-Exclusivity of Rights. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate, the By-laws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise.

13. Definitions. For purposes of this Agreement:

(a) "Corporate Status" describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.

(b) "Disinterested Director" means a director of the Company who is independent,
is not and was not at any time a party to the Proceeding in respect of which
indemnification is sought by Indemnitee or would benefit in any material way.

(c) "Expenses" shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, discovery expenses and all other disbursements or
Expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend or investigating a Proceeding.

(d) "Independent Counsel" means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term "Independent Counsel" shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee's rights under this Agreement.

(e) "Proceeding" includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.

13.

Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason,





8




--------------------------------------------------------------------------------

such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof.

14.

Governing Law; Binding Effect; Amendment and Termination.

(a) THIS AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA, EXCLUDING ANY CONFLICT-OF LAW RULE OR PRINCIPLE THAT
MIGHT REFER TO THE LAWS OF ANOTHER STATE OR COUNTRY.

(b) This Agreement shall be binding upon Indemnitee and upon the Company, its
successors and assigns, and shall inure to the benefit of Indemnitee, his heirs,
personal representatives and assigns and to the benefit of the Company, its
successors and assigns.

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing by the parties. The parties have executed
this Agreement as of the day and year first above written.




The parties have executed this Agreement as of the day and year first above
written.

 

Insight Management Company

 

 

 

 

By:

/s/ MATTHEW MAZA

 

 

Matthew Maza

 

 

Director

 

 

 

 

 

 

 

By:

/s/ JENNIFER RAPACKI

 

 

Jennifer Rapacki

 

 

Indemnitee











9


